Case 8:18-cv-01365-TPB-AEP Document 17 Filed 09/21/21 Page 1 of 12 PageID 1676



                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

 STEVEN C. HEISER,

       Applicant,

 v.                                           Case No. 8:18-cv-1365-TPB-AEP

 SECRETARY, DEPARTMENT
 OF CORRECTIONS,

       Respondent.
 _______________________________/

                                    ORDER

       Steven C. Heiser, proceeding pro se, applies for the writ of habeas

 corpus under 28 U.S.C. § 2254. (Doc. 1) Upon consideration of the application,

 the response in opposition (Doc. 10), and Heiser’s reply (Doc. 13), the Court

 orders that the application is dismissed as time-barred.

                             Procedural History

       A jury convicted Heiser of robbery with a firearm on August 6, 1992.

 (Doc. 10-2, Ex. 9) On August 27, 1992, the state court sentenced Heiser to life

 in prison. (Doc. 10-2, Exs. 10 and 11) The state appellate court per curiam

 affirmed the conviction and sentence on April 22, 1994. (Doc. 10-2, Ex. 15)

       Heiser unsuccessfully challenged his conviction and sentence in

 collateral proceedings between 1996 and 2014. In 2015, Heiser filed a motion

 to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a).


                                    Page 1 of 12
Case 8:18-cv-01365-TPB-AEP Document 17 Filed 09/21/21 Page 2 of 12 PageID 1677



 (Doc. 10-3, Ex. 68) He argued that his sentence did not include the three-year

 mandatory minimum term required by § 775.087(2), Fla. Stat. (1991), for

 possession of a firearm during the commission of the offense. The state court

 granted Heiser’s motion “[t]o the extent that [Heiser] has identified the

 absence of a minimum mandatory sentence[.]” (Doc. 10-3, Ex. 72, p. 2) The

 court scheduled a “limited resentencing” hearing for December 1, 2016. (Id.)

       At the hearing, the state court amended Heiser’s sentence to include

 the three-year mandatory minimum term but denied Heiser’s request for a de

 novo resentencing hearing. (Doc. 10-3, Exs. 73-75) Heiser appealed the state

 trial court’s denial of a de novo resentencing hearing. (Doc. 10-3, Exs. 76 and

 77) The state appellate court per curiam affirmed the state trial court’s

 ruling. (Doc. 10-3, Ex. 79)

                  Timeliness of Heiser’s § 2254 Application

       The Antiterrorism and Effective Death Penalty Act (“AEDPA”) governs

 this proceeding. Carroll v. Sec’y, DOC, 574 F.3d 1354, 1364 (11th Cir. 2009).

 The AEDPA provides a one-year limitations period for filing a § 2254 habeas

 application. This period begins running on the later of “the date on which the

 judgment became final by the conclusion of direct review or the expiration of

 the time for seeking such review[.]” 28 U.S.C. § 2244(d)(1)(A). It is tolled for

 the time that a “properly filed application for State post-conviction or other

 collateral review” is pending. 28 U.S.C. § 2244(d)(2).


                                     Page 2 of 12
Case 8:18-cv-01365-TPB-AEP Document 17 Filed 09/21/21 Page 3 of 12 PageID 1678



        Heiser’s judgment became final in 1994, before the AEDPA’s

 enactment. “For prisoners whose convictions became final prior to the

 effective date of the AEDPA, the one-year statute of limitations instituted by

 the AEDPA began to run on its effective date, i.e., April 24, 1996.” Guenther

 v. Holt, 173 F.3d 1328, 1331 (11th Cir. 1999); see also Wilcox v. Fla. Dep’t of

 Corr., 158 F.3d 1209 (11th Cir. 1998).

        Heiser filed a motion for postconviction relief on April 9, 1996, shortly

 before the AEDPA’s effective date. (Ex. 17) That motion remained pending,

 thereby tolling Heiser’s AEDPA limitations period, until the state appellate

 court issued the mandate on October 28, 1996. (Ex. 21) 1 The limitations

 period began to run the next day, October 29, 1996. Therefore, Heiser had

 until October 29, 1997, to file his § 2254 application absent any properly-filed

 state court tolling applications.

        Heiser’s second postconviction motion, filed on September 10, 1997, was

 dismissed as successive and time-barred. (Exs. 23 and 24) Because the second

 postconviction motion was untimely, it was not “properly filed” and did not

 toll the limitations period. See Pace v. DiGuglielmo, 544 U.S. 408, 414 (2005)

 (stating that an untimely postconviction motion is not properly filed and that

 “[w]hen a postconviction petition is untimely under state law, that [is] the




 1A postconviction motion is pending until the state appellate court’s mandate issues.
 Nyland v. Moore, 216 F.3d 1264, 1267 (11th Cir. 2000).
                                         Page 3 of 12
Case 8:18-cv-01365-TPB-AEP Document 17 Filed 09/21/21 Page 4 of 12 PageID 1679



 end of the matter for purpose of § 2244(d)(2).”) (internal quotation marks and

 citation omitted). Heiser did not file any other collateral challenge in state

 court prior to the expiration of the one-year limitations period on October 29,

 1997. Therefore, if the limitations period runs from the AEDPA’s effective

 date, Heiser’s § 2254 application, filed June 1, 2018, is untimely.

        But Heiser’s § 2254 application would be timely if he is entitled to a

 new AEDPA limitations period as a result of the December 2016 amendment

 to his sentence. As addressed, Heiser appealed the state trial court’s denial of

 his request to conduct a de novo resentencing hearing. This appeal remained

 pending, tolling the limitations period, until the state appellate court’s

 mandate issued on March 5, 2018. (Doc. 10-3, Ex. 82) Heiser’s § 2254

 application was filed less than one year later.

        Heiser contends that the 2016 amendment resulted in a new judgment

 that re-started the AEDPA limitations period. 2 While Respondent states that

 Heiser’s § 2254 application “appears” timely based on the December 2016


 2Heiser asked the state court to impose the three-year mandatory minimum term for the
 purpose of attempting to re-start the AEDPA limitations period. At the December 2016
 hearing, he stated:

        When I initially filed my 3.800(a) motion for which we stand here today, I did
        so because I knew that if it was granted, the modification of adding a
        mandatory minimum three years to [sic] the firearm would restart the one-
        year statute of limitations. Basically, I would be allowed to continue to
        litigate my judgment and conviction in the federal court under a new one-
        year clock.

 (Doc. 10-3, Ex. 73, p. 9)

                                         Page 4 of 12
Case 8:18-cv-01365-TPB-AEP Document 17 Filed 09/21/21 Page 5 of 12 PageID 1680



 amendment, Respondent’s position does not bind this Court. See Jackson v.

 Sec’y, Dep’t of Corr., 292 F.3d 1347, 1349 (11th Cir. 2002) (holding that a

 district court has discretion to raise sua sponte the timeliness of an

 application under § 2254); see also Paez v. Sec’y, Fla. Dep’t of Corr., 947 F.3d

 649, 653-54 (11th Cir. 2020) (recognizing a district court’s authority to

 consider timeliness sua sponte).

       The Court concludes that the December 2016 amendment to Heiser’s

 sentence did not result in a new judgment that re-started the AEDPA

 limitations period. For purposes of AEDPA’s limitations period, “there is one

 judgment, comprised of both the sentence and conviction.” Insignares v. Sec’y,

 Fla. Dep’t of Corr., 755 F.3d 1273, 1281 (11th Cir. 2014) (citing Ferreira v.

 Sec’y, Dep’t of Corr., 494 F.3d 1286, 1292 (11th Cir. 2007)). “[A] state

 prisoner’s AEDPA limitations period does not begin to run until both his

 conviction and sentence become final.” Thompson v. Fla. Dep’t of Corr., 606 F.

 App’x 495, 501 (11th Cir. 2015). 3

       A change to a sentence after its imposition may result in a new

 judgment that re-sets the AEDPA limitations period. In determining whether

 a new judgment has been entered, “[t]he relevant question is not the

 magnitude of the change, but the issuance of a new judgment authorizing the




 3“Unpublished opinions are not considered binding precedent, but they may be cited as
 persuasive authority.” 11th Cir. Rule 36-2.
                                        Page 5 of 12
Case 8:18-cv-01365-TPB-AEP Document 17 Filed 09/21/21 Page 6 of 12 PageID 1681



 prisoner’s confinement.” Patterson v. Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321,

 1326-27 (11th Cir. 2017) (emphasis in original).

       For instance, a new judgment may be entered when the state court

 takes action such as conducting a “new” sentencing hearing, changing the

 term of imprisonment, or entering a “new” judgment and sentence

 committing the applicant to the custody of prison officials. See id. at 1325-26

 (citing Magwood v. Patterson, 561 U.S. 320, 326, 339 (2010) and Insignares,

 755 F.3d at 1277).

       Not every change to a prisoner’s sentence results in a new judgment for

 purposes of the AEDPA limitations period, however. In Patterson, the state

 trial court removed a term of Patterson’s sentence requiring him to undergo

 chemical castration. Id. at 1324. The Eleventh Circuit determined that no

 new judgment was entered when the state trial court “did not vacate

 Patterson’s sentence and replace it with a new one”, did not “direct the

 Department of Corrections to hold Patterson or perform any affirmative act”,

 and did not “issue a new judgment authorizing Patterson’s confinement.” Id.

 at 1324-27; see also Booth v. Sec’y, Fla. Dep’t of Corr., 729 F. App’x 861, 862-

 63 (11th Cir. 2018) (holding that the state court did not enter a new judgment

 when its order made a “ministerial correction” to Booth’s sentence but did not

 authorize Booth’s confinement or vacate his sentence and replace it with a

 new sentence); Mosier v. Sec’y, Fla. Dep’t of Corr., 719 F. App’x 906, 907-08

                                     Page 6 of 12
Case 8:18-cv-01365-TPB-AEP Document 17 Filed 09/21/21 Page 7 of 12 PageID 1682



 (11th Cir. 2017) (rejecting a claim that jail credit award resulted in a new

 judgment because the state court did not issue any new judgment authorizing

 Mosier’s confinement when it granted him additional credit for time served).

          The record shows that the state court only amended Heiser’s sentence

 to address the omission of the mandatory minimum term. At the December

 2016 hearing, the state trial judge noted that the state appellate court

 affirmed Heiser’s judgment and sentence in all respects, and stated that “this

 is not for the purpose of resentencing.” (Doc. 10-3, Ex. 73, p. 8) When Heiser’s

 counsel asked the court to clarify for the record that the court believed it

 lacked discretion to “touch his underlying case,” the court said:

          I don’t believe I have any discretion. The matter before the Court is for
          the Court to correct an illegal sentence in that the three-year
          minimum mandatory was not imposed as it must have been - - should
          have been imposed at the time of sentencing.

          Therefore, the Court will amend the judgment and sentence imposed
          solely for the purpose of imposing a three-year mandatory minimum
          sentence for the use of a firearm, and in all other respects, the original
          sentence and judgment shall stand.

 (Id, pp. 19-20) 4




 4   The state court’s written “order on motion” states:

          [T]he Court makes these findings:
          Court amends sentence solely to reflect a 3 year min mand pursuant to 775.087
          -In all other respects the original judgment + sentence stand
          -Court directs Clerk to prepare amended judgment + sentence

 (Doc. 10-3, Ex. 74)

                                            Page 7 of 12
Case 8:18-cv-01365-TPB-AEP Document 17 Filed 09/21/21 Page 8 of 12 PageID 1683



       Accordingly, the 1992 sentencing document was amended with

 “corrected special provisions” pages providing for the imposition of the three-

 year term under § 775.087, Fla. Stat. (Doc. 10-3, Ex. 75) Respondent’s 1992

 authorization to take custody of Heiser following his conviction at trial was

 not affected by the 2016 amendment to Heiser’s sentence. Indeed, the portion

 of the 1992 sentencing document committing Heiser to the Department of

 Corrections was not amended in 2016. (Id., p. 4) The state trial court did not

 vacate Heiser’s earlier sentence and impose a new one, did not alter the

 overall term of imprisonment, 5 and did not alter Respondent’s pre-existing

 authority to confine Heiser. Rather, the December 2016 amendment corrected

 an oversight in the original judgment by imposing a mandatory minimum

 term that, as the state court noted, “should have been imposed at the time of

 sentencing.” These circumstances support the conclusion that no new

 judgment was entered for purposes of the AEDPA limitations period.

       In addition, the amended sentencing document states, “Nunc pro tunc

 to August 27, 1992. Corrected per court order dated December 1, 2016.” (Doc.

 10-3, Ex. 75, p. 7) The nunc pro tunc designation is important because “under

 Florida law, nunc pro tunc means now for then and when a legal order or

 judgment is imposed nunc pro tunc it refers, not to a new or de novo decision,




 5On appeal, Heiser acknowledged that he had “long satisfied” the three-year mandatory
 minimum term. (Doc. 10-3, Ex. 77 pp. 4-5)
                                       Page 8 of 12
Case 8:18-cv-01365-TPB-AEP Document 17 Filed 09/21/21 Page 9 of 12 PageID 1684



 but to the judicial act previously taken, concerning which the record was

 absent or defective.” Osbourne v. Sec’y, Fla. Dep’t of Corr., 968 F.3d 1261,

 1266 (11th Cir. 2020) (internal quotation marks, brackets and citation

 omitted); see also Goodloe v. Sec’y, Dep’t of Corr., 823 F. App’x 801, 804 (11th

 Cir. 2020) (“[T]he [Florida] state court entered the correction [to the

 prisoner’s sentence] nunc pro tunc which take[s] effect as of the date of the

 judgment . . . so corrected.”) (internal quotation marks and citation omitted).

       Accordingly, the Eleventh Circuit found in Osbourne that “because the

 correction to the sentence was imposed nunc pro tunc, under Florida law the

 . . . amended sentence related back to the date of the initial judgment and

 was not a ‘new judgment’ for purposes of § 2244.” 968 F.3d at 1267. The fact

 that the December 2016 amendment was nunc pro tunc to Heiser’s 1992

 sentencing date further supports the conclusion the December 2016

 amendment did not result in a new judgment that re-started Heiser’s AEDPA

 limitations period.

       Heiser’s application must be dismissed as time-barred. Heiser has 28

 days to move under Rule 59(e), Federal Rules of Civil Procedure, to alter or

 amend the judgment if he disagrees with the Court’s timeliness

 determination. Heiser must show (1) that the determination of untimeliness

 is incorrect, (2) that he is entitled to a delayed start of the limitation under




                                     Page 9 of 12
Case 8:18-cv-01365-TPB-AEP Document 17 Filed 09/21/21 Page 10 of 12 PageID 1685



 another provision in § 2244(d)(1), 6 (3) that he is entitled to equitable tolling, 7

 or (4) that he is actually innocent. 8


 6Section 2244(d)(1)(A) calculates the limitation from when the conviction became final.
 The statute permits a delayed start of the limitation at three additional times:

        (B) the date on which the impediment to filing an application created by
        State action in violation of the Constitution or laws of the United States is
        removed, if the applicant was prevented from filing by such State action;

        (C) the date on which the constitutional right asserted was initially
        recognized by the Supreme Court, if the right has been newly recognized by
        the Supreme Court and made retroactively applicable to cases on collateral
        review; or

        (D) the date on which the factual predicate of the claim or claims presented
        could have been discovered through the exercise of due diligence.

 7 The application fails to disclose a basis for equitable tolling. Heiser bears the burden of
 proving entitlement to equitable tolling. Jones v. United States, 304 F.3d 1035, 1040 (11th
 Cir. 2002), cert. denied, 538 U.S. 947 (2003). “Equitable tolling is appropriate when a
 movant untimely files because of extraordinary circumstances that are both beyond his
 control and unavoidable even with diligence.” Sandvik v. United States, 177 F.3d 1269,
 1271 (11th Cir. 1999). Negligence is not a proper basis for equitable tolling. Lawrence v.
 Florida, 549 U.S. 327, 336–37 (2007) (“[C]ounsel’s mistake in miscalculating the limitations
 period . . . is simply not sufficient to warrant equitable tolling, particularly in the
 postconviction context where prisoners have no constitutional right to counsel.”). See also
 Helton v. Sec’y, Dep’t of Corr., 259 F.3d 1310, 1313 (11th Cir. 2001), cert. denied, 535 U.S.
 1080 (2002), Steed v. Head, 219 F.3d 1298, 1300 (11th Cir. 2000), and Sandvik v. United
 States, 177 F.3d at 1271–72. A deficient prison law library is not an “extraordinary
 circumstance” justifying equitable tolling, Helton, 259 F.3d at 1313–14, and limited or
 restricted access to a prison law library justifies no equitable tolling. See also Miller v.
 Florida, 307 F. App’x 366, 367–68 (11th Cir. 2009) (“[E]ven restricted access to a law
 library, lock-downs, and solitary confinement do not qualify as [extra]ordinary
 circumstances warranting equitable tolling.”). Ignorance of one’s legal rights is not an
 “extraordinary circumstance” justifying equitable tolling. Jackson v. Asture, 506 F.2d 1349,
 1356 (11th Cir. 2007).

 8 The application fails to disclose a basis for a claim of “actual innocence,” which is
 sometimes identified as “manifest injustice.” Heiser bears the burden of proving that he is
 actually innocent of the criminal offense. Bousley v. United States, 523 U.S. 614, 623 (1998)
 (“It is important to note in this regard that ‘actual innocence’ means factual innocence, not
 mere legal insufficiency.”). To prove his innocence Heiser must present “new reliable
 evidence — whether it be exculpatory scientific evidence, trustworthy eyewitness accounts,
 or critical physical evidence — that was not presented at trial.” Schlup v. Delo, 513 U.S.
 298, 324 (1995). The new “‘evidence of innocence [must be] so strong that a court cannot
 have confidence in the outcome of the trial unless the court is also satisfied that the trial
                                          Page 10 of 12
Case 8:18-cv-01365-TPB-AEP Document 17 Filed 09/21/21 Page 11 of 12 PageID 1686



        It is therefore ORDERED that Heiser’s application (Doc. 1) is

 DISMISSED AS TIME-BARRED. The CLERK is directed to enter judgment

 against Heiser and to CLOSE this case.

        It is further ORDERED that Heiser is not entitled to a certificate of

 appealability. A prisoner seeking a writ of habeas corpus has no absolute

 entitlement to appeal a district court’s denial of his application. 28 U.S.C.

 § 2253(c)(1). Rather, a court must first issue a certificate of appealability.

 Section 2253(c)(2) permits issuing a certificate of appealability “only if the

 applicant has made a substantial showing of the denial of a constitutional

 right.” To merit a certificate of appealability, Heiser must show that

 reasonable jurists would find debatable both (1) the merits of the underlying

 claims and (2) the procedural issues he seeks to raise. See 28 U.S.C.

 § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan,

 279 F.3d 926, 935 (11th Cir. 2001). Because the application is time-barred,

 Heiser is entitled to neither a certificate of appealability nor leave to appeal in

 forma pauperis.




 was free of nonharmless constitutional error.’ [Schlup,] 513 U.S. at 316.” McQuiggin,
 Warden, v. Perkins, 569 U.S. 383, 401 (2013). The new evidence must show “that more
 likely than not, in light of the new evidence, no reasonable juror would find him guilty
 beyond a reasonable doubt . . . .” House v. Bell, 547 U.S. 518, 538 (2006).
                                         Page 11 of 12
Case 8:18-cv-01365-TPB-AEP Document 17 Filed 09/21/21 Page 12 of 12 PageID 1687



       A certificate of appealability is DENIED. Leave to appeal in forma

 pauperis is DENIED. Heiser must obtain permission from the circuit court to

 appeal in forma pauperis.

       DONE and ORDERED in Chambers, in Tampa, Florida, this 21st day

 of September, 2021.


                                            _________________________________
                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE




                                  Page 12 of 12
